Exhibit FORMOF LETTER TO STOCKHOLDERS WHO ARE RECORD HOLDERS HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. Up to 20,000,000Shares of Common Stock Offered Issuable Upon Exercise of Subscription Rights at $0.04 per Share [], Dear Stockholders: This letter is being distributed by Hotel Outsource Management International, Inc. (the “Company”) in connection with the offering (the “Rights Offering”) by Hotel Outsource Management International, Inc. (the “Company”) of shares of its common stock, par value $0.001 per share (the “Common Stock”), issuable upon the exercise of non-transferable subscription rights (the “Subscription
